DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/22/2020 has been entered. Applicant has amended claims 1-5, 7-12, 14-19, and 21. Applicant has added dependent claim 22. No claims have been cancelled. Claims 1-22 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 15-19, filed 12/22/2020, with respect to claims 1-21 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-21 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Tatebe generally teaches a storage apparatus with a primary volume formed therein, and a storage apparatus with a secondary volume formed therein; calculates, in response to a restoration request given externally, restoration time required for execution of requested restoration processing by each of a plurality of types of predetermined restoration methods based on the information collected by an information collecting unit; decides a restoration method with the shortest restoration time to be the restoration method for the restoration processing to be executed in response to the restoration request.

Tan generally teaches setting a Logical Unit Number (LUN) key area; obtaining data change amount when data in the preset LUN key area change; determining whether the data change amount exceeds a preset threshold, and a snapshot is created if the data change amount exceeds the preset threshold.
Shinozaki generally teaches disk array device of a primary site comprises remote copy functions. When updating of a primary volume is performed by a host, differential data occurs. The disk array device  performs remote-copying of the differential data and difference management information to the disk array device of a secondary site. The disk array device receives the remote-copied data via a virtual secondary site. The differential data and similar is demarcated into generations, and is stored in a generation management volume. A secondary volume 8 stores the storage contents of the primary volume at a prescribed point in time
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims seen in the instant application. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166